Opinion by
Judge Hardin:
We perceive no substantial or available error in the action of the court in causing new pleadings- to be substituted for the original ones which were lost; but if in this action of the court there was any error, the defendant waived it by failing to make it a ground for a new trial.
The evidence adduced on the trial not being in the record, we must presume it was such as to authorize the finding of the jury, and we cannot say that the verdict is excessive, or not sustained by sufficient -evidence.
The judgment is affirmed.